DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 4 and 6-21 are pending:
	Claims 1-2, 4 and 6-21 are rejected. 
	Claims 1, 10, 12, 18 and 21 have been amended.   
	Claims 3 and 5 have been cancelled. 
Response to Amendments
Amendments filed 09/06/2022 have been entered. Amendments to the claims have overcome claim objections and §112 rejections previously set forth in non-final Office Action mailed 06/08/2022.
§103 rejections are maintained. 
Response to Arguments 
Arguments filed 09/06/2022 have been entered. Arguments were fully considered. 
On pages 8-9 of Applicant’s arguments, Applicant argues that:
Knorre does not, however teach analyzing and modifying the amount of oxidizing agent needed to treat a continuous waste water steam by testing any of the actual treated waste water or by using the actual oxidizing agent used for treatment. For example, as seen in FIG. 2 and described in Example 2, in the cyanide treatment system in Knorre, only a small, branched off amount of waste water is measured for treatment, and such measurement is only done after using a different oxidizing agent than what is used in actually treating the main waste water stream. 

Knorre uses this branched off stream of waste water and different oxidizing agent because Knorre teaches that measuring waste water which has been treated with H202 is too slow for a continuous stream of waste water, and that such measurements are only available after the reactions are completed. See, for e.g., Knorre at col. 1 lines 20-25 and 42-49. Knorre teaches that in order to treat a continuous stream like that claimed in claim 1 of the present invention, a different oxidizing agent than H202 must be used for testing and determining the amount of H202 required, as H202 is far too slow to react to make any adjustment determinations in a continuous setting. 

Whether used in a system like Kim alone or in a system like resulting from the combination of Lewis '007, Lewis '233, Massholder, Domville, and Kim where the cyanide of the actual waste water treated with H202 as taught in Kim is utilized, Knorre specifically teaches that using measurements obtained from the waste water actually being treated with H202, for example, are unsuitable and unusable for adjusting the amount of oxidation agent supplied to treat a continuous waste water stream like that claimed in the present invention. 
Page 8 of 10 
As such, Knorre teaches against utilizing any measurements obtained in a manner described in Kim to adjust the amount of oxidizing agent used in the system in real time, and therefore teaches against any such modification to the combination of any references, as it directly teaches against the elements of the present invention. A person having ordinary skill in the art would therefore not look to Knorre to modify the proposed combination of Lewis '077, Lewis '233, Massholder, Domville, and Kim as it teaches against modifying such a system to meet the present invention. 

	This argument is not persuasive because Knorre teaches analyzing and modifying the oxidizing agent needed to treat a continuous waste water stream; specifically, Knorr teaches treatment of continuous waste water streams with varying contents of different oxidizable materials (Knorre, see C2/L50-60) and dosing of H2O2 to continuous wastewater stream (main stream) is controlled by ascertaining the oxidizing agent demand in a small, continuously branched-off side stream (measuring stream) (Knorre, see C2/L55-65); so in other words treatment of the main stream is tied to the measuring stream; therefore Knorre analyzes and modifies the oxidizing agent in the same manner as the claimed invention.  
	Moreover, the step of analyzing the cyanide concentration in Knorre is performed in a side stream which is the same manner that the claimed invention performs said analyzing step as shown in Fig. 1 of Applicant’s disclosure; Fig. 1 of Applicant’s disclosure shows side streams 90, 92 and 94 being sent to a cyanide analysis facility 88. 
	The rejection of claim 1 is maintained. 
On page 9 of Applicant’s arguments, Applicant argues that:
As taught in paragraphs [0070]-[0076] of Kim, for example, single measurements after a set period of time - after 10 minutes of treatment in each stage - is completed. There is no teaching or suggestion in Kim that waste water which is treated at each stage is continuously measured in a separate circuit to determine the amount of cyanide which remains in the liquid after treatment in each stage. 

Insofar as Kim does not disclose continuously taking measurements of cyanide content at different stages of the treatment of waste water, Kim fails to compensate for the lack of disclosure in Lewis '007, Lewis '233, Massholder, Domville, Magalnik. As such, the combination of Lewis '007, Lewis '233, Massholder, Domville, Magalnik, and/or Kim fails to disclose each and every element of independent claim 10.

	This argument is not persuasive because the claims do not require “continuously taking measurements”; specifically claim 10 requires “a first analytical circuit line providing the base liquid to a cyanide analysis facility to monitor an amount of cyanide in the base liquid; a second analytical circuit line providing the intermediate liquid to the cyanide analysis facility to monitor an amount of cyanide in the intermediate liquid; a third analytical circuit line providing process liquid to the cyanide analysis facility to monitor an amount of cyanide in the process liquid”. Lewis as modified by Magalnik and Kim teaches three analytical circuits as required by claim 10. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “continuously taking measurements”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, it is known to continuously take measurements in view of Knorre (Knorre, see C2/L55-65). The rejection of claim 10 is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (USPN 8,727,007) in view of Lewis (USPN 6,214,233, hereafter referred to as '233) in view of Massholder (USPN 5,573,676) in view of Domville (USPN 5,093,007) in view of Kim (US 2011/0176873) and further in view of Knorre (USPN 4,416,786).
	Regarding claim 1, Lewis teaches a method for treating contaminant-containing liquids in waste water (see C1/L15-19) comprising the steps of: a) subjecting contaminant-containing liquid to a pretreatment in a pretreatment zone wherein at least a specified pH using a pH modifier (the pH modifier can be any chemical that affects pH such as, but not limited to, compressed air 40 or acid 44 as shown in Fig. 3) and a specified temperature are established, the pretreatment forming a base liquid (Fig. 3, pretreatment zone 36 subjecting waste water liquid wherein at least a specified pH 40 or 44 and specified temperature (suggested see Abstract, lines 5-6)); b) the base liquid in at least one reaction reactor (Fig. 3, pretreatment zone and reaction reactor 36 (considered as one tank)); c) providing a first amount an oxidizing agent to the at least one reaction reactor and admixing the base liquid in the at least one reaction reactor with at least the oxidizing agent, thereby initiating an oxidation reaction of the liquid (Fig. 3, first amount of oxidizing agent 42 in at least one reaction reactor 36 admixing the base liquid 38 in the reactor initiating an oxidation reaction; C8/L36-39), d) transferring liquid from the at least one reaction reactor as intermediate liquid into at least one process reactor located downstream from the at least one reaction reactor (Fig. 3, transferring the liquid from the at least one reaction reactor 36 as an intermediate liquid into one of process reactor 20; C6/L41-44), e) providing a second amount the oxidizing agent to the at least one process reactor, the second amount of the oxidizing agent being provided to the at least one process reactor being independent of the first amount of the oxidizing agent provided to the at least one reaction reactor (Fig. 3, second amount of oxidizing agent 48 added to at least one process reactor 20, the second amount of oxidizing agent 48 independent of the first amount of oxidizing agent 48 provided to the at least one reaction reactor 36), the processing reactor having conditions under which the oxidation reaction initiated in the at least one reaction reactor is able to proceed (C9/L33-37 teaches oxidizing chemical (or agent) 48…to remove additional contaminants), forming a process liquid; selectively supplying the pH modifier to the at least one process reactor independent of any pH modified supplied to the pretreatment zone or the least one reactor (the pH modifier can be any chemical that affects pH such as, but not limited to, compressed air 46 or acid 50 as shown in Fig. 3); f) maintaining at least periodically a continuous liquid stream (C20/L1-3 teaches filter 20 (process reactor) open to allow (the time to open from the reactor is considered “at least periodically”)…to flow back (the flow between reactors is considered “a continuous liquid stream”)), wherein: fa) the base liquid is transferred continuously from the pretreatment zone into the at least one reaction reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor); fb) the intermediate liquid is transferred continuously from the at least one reaction reactor into the at least one process reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor); and fc) the process liquid is withdrawn continuously from the at least one process reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor).
Annotated Fig. 5 of Lewis

    PNG
    media_image1.png
    552
    769
    media_image1.png
    Greyscale

	Lewis does not teach (1) treating cyanide-containing liquid; (2) transferring the base liquid from the pretreatment zone by means of an additional tank to the reaction reactor located downstream from the pretreatment zone; (3) providing the oxidizing agents in a controlled manner; (4) selectively supplying the pH modifier to the at least one reaction reactor independently of any pH modified supplied to the pretreatment zone; (5) selectively supplying a catalyst to the at least one reaction reactor; and (6) analyzing a cyanide content of multiple liquid streams (the base liquid and the intermediate liquid and the process liquid), and (7) selectively adjusting one or more of a pretreatment temperature, the first amount of oxidizing agent, the second amount of oxidizing agent, or the catalyst, in response to the cyanide content of the base liquid, the intermediate liquid and/or the process liquid.
	In a related field of endeavor, ‘233 teaches a waste water stream containing cyanide (abstract, lines 1-5) comprising transferring the base liquid from the pretreatment zone by means of an additional tank to the reaction reactor located downstream from the pretreatment zone (Fig. 2 shows pH adjustment tank 34 and absorber 40; the pH adjustment tank is considered the pretreatment zone and the absorber is considered the reaction tank; col. 2, lines 32-36 teaches the oxygenated waste water is passed through a bed of pretreated adsorption material to oxidize the cyanide bearing compounds in the waste water and adsorb the heavy metal in the waste water onto the surface of the adsorption material; col. 10, lines 54-57 teaches continuous operation). 	
Annotated Fig. 2 of ‘233

    PNG
    media_image2.png
    439
    814
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to utilize the method of Lewis for treating cyanide because it is known that removing cyanide from waste water requires oxidizing cyanide bearing compounds (‘233, see C2/L43-48; Lewis, abstract, lines 5-6) therefore one of ordinary skill in the art would have had an expectation of success of treating cyanide containing water. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by transferring the base liquid from the pretreatment zone by means of an additional tank to the reaction reactor located downstream from the pretreatment zone as disclosed by ‘233 because one of ordinary skill in the art would have been motivated to utilize said additional tank for temporary storage (‘233, see col. 5, lines 65-66).     
	The combination of references does not explicitly teach (3)-(7). 
	In a related field of endeavor, Massholder teaches a process and device for wastewaters (see Entire Abstract) providing an oxidizing agent in a controlled manner (“dosing of hydrogen peroxide…employing metering pump”) (see C6/L5-15); and selectively supplying the pH modifier to the at least one reaction reactor independently of any pH modified supplied to the pretreatment zone (pH modifier from either tank 19 or tank 20 is provided to the at least one reactor independently from pretreatment zone in step 1 or container 1 shown in Fig. 1).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second oxidizing chemicals in the method of Lewis by controlling an oxidizing chemical in a controlled manner as disclosed by Massholder because one of ordinary skill in the art would have been motivated to prevent overfeeding of said oxidizing agent (Massholder, see C2/L53-58). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis (as modified by ‘233) by selectively supplying the pH modifier (bases and/or acids) to the at least one reaction reactor independently of any pH modified supplied to the pretreatment zone as disclosed by Massholder because it is desirable to adjust pH values to condition the waste water (Massholder, see C6/L43-53) and because one of ordinary skill in the art would have been motivated to precipitate metallic decontaminants as hydroxides by adding bases or acids (Massholder, see C6/L43-53; Lewis, “heavy metals”, see C3/L65-67). 
	The combination of references does not teach (5)-(7).
	In a related field of endeavor, Domville teaches a process for removal of contaminants from wastewater (abstract, lines 1-4) selectively supplying a catalyst (catalyst) (see C10/L49-51) to the at least one reaction reactor (catalyst may be introduced directly to the reaction vessels) (see C11/L28-31). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by adding a catalyst in addition to the oxidizing agent as disclosed by Domville because said catalyst helps to accelerate oxidation of contaminants such as cyanide (Domville, C11/L67-C12/L5). 
	The combination of references does not teach (6)-(7). 
	In a related field of endeavor, Kim teaches a method of remediating cyanide-contaminated soil (see Entire Abstract) wherein first and second cyanide are dissociated from soil using a washing solution (see ¶36 and Fig. 5) and free CN is measured after H2O2 reaction in said washing solution (see ¶72 and Fig. 6), the total cyanide is measured after pH adjusting using H2SO4 in said washing solution (see ¶74 and Fig. 6) and the total cyanide is measured after Fe input in said washing solution (see ¶75 and Fig. 6). The steps of H2O2 reaction, pH adjusting using H2SO4 and Fe input are all treatment steps and the steps occur in stages. 
	It would have been further obvious to modify the method of Lewis by measuring cyanide at different stages as disclosed by Kim because the cyanide concentration is detectable after multiple treatment (Kim, see Fig. 6) and one of ordinary skill in the art would have been motivated to confirm the removal of cyanide to meet specific water quality standards.
	The combination of references does not teach (7).
	In a related field of endeavor, Knorre teaches a process for treatment of continuous waste water streams (see Entire Abstract) the step comprising analyzing a cyanide content (measuring the redox potential) (see C2/L66-C3/L12) (redox potential shows free cyanide content in waste water) (see C1/L60-65) of at least one of the base liquid, the intermediate liquid, or the process liquid, and selectively adjusting the amount of oxidizing agent (dosing an aqueous solution of an oxidizing agent until the redox value is reached) (see C2/L66-C3/L12) in response to the cyanide content of the base liquid, the intermediate liquid and/or the process liquid.
	It would have been obvious to one of ordinary skill in art before effective filing date of the invention to modify the method of Lewis (as modified by Kim) by adjusting the oxidizing agent in response to the cyanide content as disclosed by Knorre because said adjusting step provides the benefit of obtaining the desired redox value (Knorre, see C3/L1-12).  
	Regarding claim 2, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 1, wherein the oxidizing agent is hydrogen peroxide (Lewis, C8/L41-42 teaches hydrogen peroxide). 
	Regarding claim 4, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 1, wherein the catalyst is copper in the form of a copper sulfate solution (Domville, C2/L25-28 & C10/L42-46).
	Regarding claim 18, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 1, wherein the oxidizing agent is hydrogen peroxide (Lewis, C8/L41-42 teaches hydrogen peroxide).
	Regarding claim 6, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 1.
	Lewis does not teach wherein the base liquid and/or the intermediate liquid and/or the process liquid is returned into the pretreatment zone by means of an analytical circuit facility, the analytical circuit facility ascertaining the cyanide concentration in the liquid returned into the pretreatment zone.  
	‘233 teaches wherein the base liquid and/or the intermediate liquid and/or the process liquid is returned into the pretreatment zone by means of an analytical circuit facility the analytical circuit facility ascertaining the cyanide concentration in liquid returned to the pretreatment zone (Fig. 2 shows recycle line going to pretreatment 34 from the reaction reactor 40 and process reactor 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by incorporating the step of returning the liquid by means of an analytical circuit facility and returning said liquid into the pretreatment zone as disclosed by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 
	Regarding claim 7, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 1.
	Lewis does not teach wherein the process liquid is returned demand-dependently into the pretreatment zone.  
	‘233 teaches wherein the process liquid is returned demand-dependently into the pretreatment zone  (Fig. 2 shows recycle line going to pretreatment 34 from the reaction reactor 40 and process reactor 42; C7/L55-63 teaches the effluent from absorber tank 40 then proceeds through open valves 60, 74 and 72, while valve 68 is maintained closed, consequently, the final effluent is directed through tank 62 from which it can be discharged through the outlet system, generally designated by the numeral 92 where the effluent is of a quality that can be readily handled by a municipal water authority, on the other hand, if this water is to be recycled to the process area, valve 72 is closed and valve 68 is opened).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by incorporating the step of returning liquid demand-dependently into the pretreatment zone as disclosed by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 
	Regarding claim 8, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 1, wherein the process liquid on withdrawal is transferred at least partly into a storage vessel (Lewis, Fig. 3, storage tank 72; C10/L42-44).
	Lewis does not teach the liquid from the storage vessel is returned demand-dependently into the pretreatment zone.  
	‘233 teaches the liquid from the liquid from the storage vessel is returned demand-dependently into the pretreatment zone (Fig. 2 shows recycle line going to pretreatment 34 from the storage tank 62; C7/L55-63 teaches the effluent from absorber tank 40 then proceeds through open valves 60, 74 and 72, while valve 68 is maintained closed, consequently, the final effluent is directed through tank 62 from which it can be discharged through the outlet system, generally designated by the numeral 92 where the effluent is of a quality that can be readily handled by a municipal water authority, on the other hand, if this water is to be recycled to the process area, valve 72 is closed and valve 68 is opened).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by incorporating the step of returning liquid from a storage vessel to the pretreatment zone as disclosed by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 
	Regarding claim 9, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 1, wherein the pH in the continuous liquid stream is held largely constant (Lewis, Fig. 3, pH from acid storage 44 and 50; it is suggested in Fig. 3 that the pH is held constant in continuous liquid streams by the configuration of piping from the reaction reactor 36 to the process reactor 20; Lewis teaches that the tanks are pretreated to have a predetermined pH level (see C9/L12-16) (said predetermined pH level is a constant value and not oscillating because it is a set value)).  
	Regarding claim 19, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 9.
	 Lewis and ‘233 do not teach wherein the pH in the continuous liquid stream is held largely constant in a range between 9 and 10, and/or the temperature of the liquid stream is held largely constant in a range between 40°C and 60°C.  
	Massholder teaches wherein the pH in the continuous liquid stream is held largely constant in a range between 9 and 10 (“adjusted to a pH value of 10 +/-1”, the +/-1 suggests a range of 9-11) (see C4/L1-5), and/or the temperature of the liquid stream is held largely constant in a range between 40°C and 60°C (“the temperature can be from 10oC to 60oC”) (see C5/L1-5).   
	The examiner takes note of the fact that the prior art range of 9-11 (10 +/-1) completely encompasses the claimed range of 9-10. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The examiner takes note of the fact that the prior art range of 10-60°C completely encompasses the claimed range of 40-60°C. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by selecting a pH of 9-11 (10 +/-1) and a temperature between 10oC-60oC and as disclosed by Massholder because one of ordinary skill in the art would have been motivated to provide a suitable pH and temperature to control the treatment procedure (Massholder, C5/L65-C6/L3). 
	Regarding claim 21, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 9.
	Lewis and ‘233 do not teach wherein the temperature of the liquid stream is held largely constant in a range between 40°C and 60°C 
	Massholder teaches wherein the temperature of the liquid stream is held largely constant in a range between 40°C and 60°C (“the temperature can be from 10oC to 60oC”) (see C5/L1-5). 
	The examiner takes note of the fact that the prior art range of 10-60°C completely encompasses the claimed range of 40-60°C. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by selecting a temperature between 10oC-60oC as disclosed by Massholder because one of ordinary skill in the art would have been motivated to provide a suitable temperature to control the treatment procedure (Massholder, C5/L65-C6/L3). 

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (USPN 8,727,007) in view of Lewis (USPN 6,214,233, hereafter referred to as '233) in view of Massholder (USPN 5,573,676) in view of Domville (USPN 5,093,007) in view of Magalnik (US 2011/0042234) and further in view of Kim (US 2011/0176873). 
	Regarding claim 10, Lewis teaches a plant for treating cyanide-containing liquids (contaminants in waste water) (C1/L15-19; the method of Lewis is capable of “treating cyanide-containing liquids” because the method of Lewis teaches all the steps that are used for treating cyanides & cyanide is typically found in waste water by evidence of ‘233; see ‘233, abstract, lines 1-5) comprising: 
	a pH reservoir holding a pH modifier (Fig. 3, acid storage tank 44 or compressed air 40 is a pH reservoir each having a pH modifier). 
	a) a pretreatment zone, in which cyanide-containing liquid can be subjected to a pretreatment wherein the pH modifier is provided so that the at least a specified pH and a specified temperature of can be established, the pretreatment forming a base liquid (Fig. 3, pretreatment zone 36 subjecting waste water liquid wherein at least a specified pH 44 and specified temperature (suggested see abstract, lines 5-6)); b) at least one reaction reactor and a pretreatment zone (Fig. 3, pretreatment zone and reaction reactor 36 (considered as one tank)); c) a first line to provide a first amount of an oxidizing agent to the at least one reaction reactor, wherein the base liquid transferred from the pretreatment zone can be admixed at least with an the first amount of oxidizing agent, thereby initiating an oxidation reaction of cyanides in the cyanide-containing water in the at least one reaction reactor (Fig. 3, first line of oxidizing agent 42 in at least one reaction reactor 36 admixing the base liquid 38 in the reactor initiating an oxidation reaction; C8/L36-39); d) liquid from the at least one reaction reactor can be transferred as intermediate liquid into at least one process reactor (Fig. 3, transferring the liquid from the at least one reaction reactor 36 as an intermediate liquid into one of process reactor 20; C6/L41-44), e) a second line providing a second amount of the oxidizing agent to the at least once process reactor, the second amount of the oxidizing agent being independent of the first amount of the oxidizing agent (Fig. 3, second line of oxidizing agent 48 added to at least one process reactor 20, the second amount of oxidizing agent 48 independent of the first amount of oxidizing agent 48 provided to the at least one reaction reactor 36), and further wherein conditions prevail in the at least one process reactor so that the cyanide oxidation reaction initiated in the at least one reaction reactor is able to proceed (C9/L33-37 teaches oxidizing chemical (or agent) 48…to remove additional contaminants), forming a process liquid; a second pH branch line selectively supplying the pH modifier to the at least one process reactor (the second pH branch can either be from compressed air 46 or acid storage 50 shown in Fig. 3); f) a continuous liquid stream is at least periodically maintained (C20/L1-3 teaches filter 20 (process reactor) open to allow (the time to open from the reactor is considered “at least periodically”)…to flow back (the flow between reactors is considered “a continuous liquid stream”)), by means of a pump system (C9/L48-50 teaches pumping) wherein: fa) the base liquid is transferred continuously from the pretreatment zone into the at least one reaction reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor); fb) the intermediate liquid is transferred continuously from the at least one reaction reactor into the at least one process reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor); and fc) the process liquid is withdrawn continuously from the at least one process reactor (C9/L29-30 teaches pipes, valves, fittings, additionally, C9/L48-50 teaches pumping between tanks, it is suggested that the pumping flow between pipe connections is continuous from reactor to reactor).  
Annotated Fig. 5 of Lewis

    PNG
    media_image1.png
    552
    769
    media_image1.png
    Greyscale

	Lewis does not teach (1) an additional tank for the pretreatment zone such that said reaction reactor is located downstream from the pretreatment zone; (2) a pH branch line selectively supplying the pH modifier to the at least one reaction reactor separately from the pretreatment zone; (3) a catalyst reservoir holding a catalyst, a catalyst line to provide the catalyst to the at least one reaction reactor; and (4) (a) a first analytical circuit line providing base liquid to a cyanide analysis facility to monitor an amount of cyanide in the base liquid, (4) (b) a second analytical circuit line providing intermediate liquid to the cyanide analysis facility to monitor an amount of cyanide in the intermediate liquid; (4) (c) a third analytical circuit line providing process liquid to the cyanide analysis facility to monitor an amount of cyanide in the process liquid.
	In a related field of endeavor, ‘233 teaches a waste water stream containing cyanide (abstract, lines 1-5) comprising: an additional tank for the pretreatment zone such that said reaction reactor is located downstream from the pretreatment zone (Fig. 2 shows pH adjustment tank 34 and absorber 40; the pH adjustment tank is considered the pretreatment zone and the absorber is considered the reaction tank; col. 2, lines 32-36 teaches the oxygenated waste water is passed through a bed of pretreated adsorption material to oxidize the cyanide bearing compounds in the waste water and adsorb the heavy metal in the waste water onto the surface of the adsorption material; col. 10, lines 54-57 teaches continuous operation). 	
Annotated Fig. 2 of ‘233

    PNG
    media_image2.png
    439
    814
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant of Lewis by incorporating an additional tank for the pretreatment zone such that said reaction reactor is located downstream from the pretreatment zone as disclosed by ‘233 because one of ordinary skill in the art would have been motivated to utilize said additional tank for temporary storage (‘233, col. 5, lines 65-66).     
	The previous combination of references does not teach (2)-(4).
	In a related field of endeavor, Massholder teaches a process and device for wastewaters (see Entire Abstract) comprising a pH branch line selectively supplying the pH modifier to the at least one reaction reactor separately from the pretreatment zone (pH modifier from either tank 19 or tank 20 is provided to the at least one reactor separately from pretreatment zone in tank 1 shown in Fig. 1).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction reactor of Lewis (as modified by ‘233) by incorporating a pH branch line selectively supplying the pH modifier (bases and/or acids) to the reaction reactor separately from the pretreatment zone as disclosed by Massholder because it is desirable to adjust pH values to condition the waste water (Massholder, see C6/L43-53) and because one of ordinary skill in the art would have been motivated to precipitate metallic decontaminants as hydroxides by adding bases or acids (Massholder, see C6/L43-53; Lewis, “heavy metals”, see C3/L65-67). 
	The combination of references does not teach (3)-(4).
	In a related field of endeavor, Domville teaches a process for removal of contaminants from wastewater (abstract, lines 1-4) comprising a catalyst reservoir (Fig. 1, reservoir 18) (see C14/L1-5) holding a catalyst (catalyst from reservoir) (see C14/L1-5) and a catalyst line (see Fig. 1) to provide the catalyst to the at least one reaction reactor (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reaction reactor of Lewis by incorporating the catalyst reservoir comprising catalyst line as disclosed by Domville because said catalyst provides the benefit of helping to accelerate oxidation of contaminants such as cyanide (Domville, C11/L67-C12/L5). 
	The combination of references does not teach (4).
	In a related field of endeavor, Magalnik teaches an integrated electrolytic and chemical method for producing clean treated water (see Entire Abstract) comprising a cyanide monitor (Fig. 1, potential redox measuring mechanism 204) (see ¶180) (redox potential measures cyanide concentration) (see ¶235) in a circuit (corresponds to the side stream shown in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant of Lewis (as modified by ’233) by incorporating the cyanide monitor in a circuit (side stream) of Magalnik for a first analytical circuit of measuring cyanide because the simple addition of a known cyanide measuring device (redox potential measuring device) to a known wastewater treatment system obviously resulting in measuring and registering the cyanide species concentration (Magalnik, see ¶235) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	The combination of references does not teach (4)(b) and (4)(c) such that cyanide concentration is measured at different stages. 
	In a related field of endeavor, Kim teaches a method of remediating cyanide-contaminated soil (see Entire Abstract) wherein first and second cyanide are dissociated from soil using a washing solution (see ¶36 and Fig. 5) and free CN is measured after H2O2 reaction in said washing solution (see ¶72 and Fig. 6), the total cyanide is measured after pH adjusting using H2SO4 in said washing solution (see ¶74 and Fig. 6) and the total cyanide is measured after Fe input in said washing solution (see ¶75 and Fig. 6). The steps of H2O2 reaction, pH adjusting using H2SO4 and Fe input are all treatment steps and the steps occur in stages.
	It would have been further obvious to modify the plant of Lewis by duplicating the cyanide circuit of Lewis (as modified by Magalnik) to provide a second and third analytical circuit for measuring cyanide concentration in the plant of Lewis such that cyanide concentration is measured at different stages as disclosed by Kim because the cyanide concentration is detectable after multiple treatment (Kim, see Fig. 6) and one of ordinary skill in the art would have been motivated to confirm the removal of cyanide to meet specific water quality standards. 
	Regarding claim 11, Lewis, ‘233, Massholder, Domville, Magalnik and Kim teach the plant as claimed in claim 10, wherein the oxidizing agent is hydrogen peroxide (Lewis, C8/L41-42 teaches hydrogen peroxide). 
	Regarding claim 12, Lewis, ‘233, Massholder, Domville, Magalnik and Kim teach the plant as claimed in claim 10, wherein additionally a catalyst (Domville, Fig. 1, catalyst 18 added in addition to the oxidizing agent 28; C10/L49-51; C10/L20-22)  by means of a catalyst metering facility can be added demand-dependently to the at least one reaction reactor (Domville, Fig. 1, catalyst 18 added to at least one reaction reactor 20, the configuration of the catalyst added into the reaction reactor is considered demand-dependent). 
	Regarding claim 13, Lewis, ‘233, Massholder, Domville, Magalnik and Kim teach the plant as claimed in claim 12, wherein the catalyst is copper in the form of a copper sulfate solution (Domville, C2/L25-28 & C10/L42-46).
	Regarding claim 14, Lewis, ‘233, Massholder, Domville, Magalnik and Kim teach the plant as claimed in claim 10, wherein a pH modifier by means of a pH metering facility, and/or an oxidizing agent by means of an oxidizing agent metering facility, is added demand-dependently to the at least one process reactor (Lewis, C8/L16-19 teaches oxidizing chemical; Fig. 3, oxidizing chemical storage 42 (oxidizing agent metering facility); the configuration of oxidizing agent 42 in reaction reactor 36 suggests demand-dependently).  
	Regarding claim 15, Lewis, ‘233, Massholder, Domville, Magalnik and Kim teach the plant as claimed in claim 10.
	Lewis does not teach wherein the base liquid and/or the intermediate liquid and/or the process liquid is returned into the pretreatment zone by means of an analytical circuit facility, the analytical circuit facility being able to ascertain the cyanide concentration in the liquid returned into the pretreatment zone.  
	‘233 teaches wherein the base liquid and/or the intermediate liquid and/or the process liquid is returned into the pretreatment zone by means of an analytical circuit facility, the analytical circuit facility being able to ascertain the cyanide concentration in the liquid returned into the pretreatment zone (Fig. 2 shows recycle line going to pretreatment 34 from the reaction reactor 40 and process reactor 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant of Lewis by incorporating a return for liquid by means of an analytical circuit facility such that liquid is returned to the pretreatment zone as disclosed by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 
	Regarding claim 16, Lewis, ‘233, Massholder, Domville, Magalnik and Kim teach the plant as claimed in claim 10, 
	Lewis does not teach wherein the process liquid can be returned demand-dependently via a recycle system into the pretreatment zone.  
	‘233 teaches wherein the process liquid is returned demand-dependently via a recycle system into the pretreatment zone (Fig. 2 shows recycle line going to pretreatment 34 from the reaction reactor 40 and process reactor 42; C7/L55-63 teaches the effluent from absorber tank 40 then proceeds through open valves 60, 74 and 72, while valve 68 is maintained closed, consequently, the final effluent is directed through tank 62 from which it can be discharged through the outlet system, generally designated by the numeral 92 where the effluent is of a quality that can be readily handled by a municipal water authority, on the other hand, if this water is to be recycled to the process area, valve 72 is closed and valve 68 is opened).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant of Lewis by incorporating a return for liquid demand-dependently via a return system into the pretreatment zone as disclosed by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61).
	Regarding claim 17, Lewis, ‘233, Massholder, Domville, Magalnik and Kim teach the plant as claimed in claim 10 wherein there is a storage vessel (Lewis, Fig. 3, storage tank 72; C10/L42-44).
	Lewis does not teach the storage vessel into which the process liquid on withdrawal is at least partly transferrable, and liquid from the storage vessel is returned demand-dependently into the pretreatment zone.  
	‘233 teaches a storage vessel into which the process liquid on withdrawal is at least partly transferrable, and liquid from the storage vessel is returned demand-dependently into the pretreatment zone (Fig. 2 shows recycle line going to pretreatment 34 from the storage tank 62; C7/L55-63 teaches the effluent from absorber tank 40 then proceeds through open valves 60, 74 and 72, while valve 68 is maintained closed, consequently, the final effluent is directed through tank 62 from which it can be discharged through the outlet system, generally designated by the numeral 92 where the effluent is of a quality that can be readily handled by a municipal water authority, on the other hand, if this water is to be recycled to the process area, valve 72 is closed and valve 68 is opened).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant of Lewis by incorporating a storage vessel for returning liquid demand-dependently into the pretreatment zone as disclosed by Lewis because one of ordinary skill in the art would be motivated to prevent contaminated water containing hazardous chemicals from going to municipal water authorities (Lewis, col. 7, lines 59-61). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (USPN 8,727,007) in view of Lewis (USPN 6,214,233, hereafter referred to as '233) in view of Massholder (USPN 5,573,676) in view of Domville (USPN 5,093,007) in view of Kim (US 2011/0176873) in view of Knorre (USPN 4,416,786) and further in view of Huang (USPN 4,746,443).
	Regarding claim 20, Lewis, ‘233, Massholder, Domville, Kim and Knorre teach the method as claimed in claim 1.
	The combination of references does not teach further comprising the step of controlling the temperature of the base liquid while it is transferred from the pretreatment zone to the at least one reaction reactor.   
	Huang teaches a waste water treatment system (abstract, lines 1-4) having a step of controlling the temperature of the base liquid while it is transferred from the pretreatment zone to the at least one reaction reactor (Fig. 1 shows heat exchanger 19, reactor 25 and container 3; container is considered the pretreatment tank because it includes adjustment of pH with waste water prior to entering the reaction tank). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Lewis by incorporating the step of controlling the temperature of the base liquid as disclosed by Haung because one of ordinary skill in the art would have been motivated to decompose specific contaminants in waste water (Huang, C3/L48-50 teaches decomposing bentazon (contaminant)). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778